Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of robbery in the first degree (Penal Law §§ 20.00, 160.15 [4]) and robbery in the second degree (Penal Law § 160.10 [1]). There is no merit to his contentions that the verdict is against the weight of the evidence, that Supreme Court erred in failing to impose sanctions for the prosecutor’s failure to turn over Rosario material, and that the court erred in instructing the jury, over defendant’s objection, regarding consciousness of guilt (see, People v Boyd, 254AD2d 740 [decided herewith]). We further conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Ros*823setti, J. — Robbery, 1st Degree.) Present — Green, J. P., Lawton, Callahan, Balio and Fallon, JJ.